United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 19, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60209
                          Summary Calendar


REAAZ HAFIZ BACCHUS,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A44 268 181
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Reaaz Hafiz Bacchus, a native and citizen of Guyana,

petitions this court to review the decision of the Board of

Immigration Appeals (BIA) affirming the decision of the

Immigration Judge (IJ) denying his application for discretionary

cancellation of removal under 8 U.S.C. § 1229b(a).      The IJ

determined that Bacchus was ineligible for cancellation of

removal after Bacchus admitted in his application and at his

hearing to two possession-of-marijuana convictions that occurred

before he had been in the United States for seven years.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-60209
                               -2-

     Bacchus argues (1) that his due process rights were violated

when his notice to appear was amended to charge convictions that

he admitted in his application for cancellation of removal,

(2) that smoking marijuana is not a crime of moral turpitude, and

(3) that the evidence was insufficient to support an offer to

prove the two non-charged convictions that he admitted where the

only record produced was a rap sheet.    Bacchus did not raise any

of these issues before the BIA.   Accordingly, we lack

jurisdiction to consider them.    See 8 U.S.C. § 1252(d)(1); Roy v.

Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004); Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).   Bacchus’s petition for review

is DISMISSED FOR LACK OF JURISDICTION.